By the Court.
Section 4740 of the School Code, as amended February 19, 1914 (104 O. L., 141), relates to an existing status of schools at the time this amendment went into effect, and does not authorize any, change in that status after the passage of that act and before or after July 20, 1914, by forming a union of village or rural districts for supervision purposes.
*320Under the provisions of Section 4740, General Code (106 O. L., 439), the districts or union of districts that may upon application to the county board of education be continued as a separate supervision district are not those which are then employing a superintendent; but these districts must also certify that they will employ such superintendent.
That is to say, both the relative clauses in the amendment of this section (104 O.X., 141), “which already employs a superintendent” and “which officially certifies by the clerk or clerks of the board of education on or before July 20th, 1914, that it will employ a superintendent,” relate to and modify the words “district” and “union” in the principal clause, and unless the district or union of districts already employing a superintendent officially certifies to the board of education that it will employ a superintendent it does not come within the provisions of this section. In other words, the fact that a superintendent is now employed, but whose term may end with the school year, is not sufficient. In addition to this, the district or union of districts must officially certify that it will employ a superintendent before it can be continued by the county board of education as a separate supervision district.
The conjunction “and” cannot be read “or,” nor can this section be construed the same as if it read “which already employs a superintendent, or, which officially.certifies by the clerk or clerks of the board of education on or before July 20th, 1914, that it will employ a superintendent.”
*321Nor can_any district or union of districts not employing a superintendent at the time this law took effect come within its provisions by filing a certificate that it will employ such superintendent.
Both these conditions are essential to bring a village or rural district or union of school districts within the purview of this section.

Judgment affirmed.

Nichols, C. J., Wanamaker, Newman, Jones, Matthias, Johnson and Donahue, JJ., concur.